
	
		I
		111th CONGRESS
		2d Session
		H. R. 6556
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Ms. Lee of California
			 (for herself and Mr. Scott of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for the further temporary extension of the
		  emergency unemployment compensation program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Unemployment Compensation
			 Expansion Act.
		2.Temporary extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking November 30,
			 2010 each place it appears and inserting January 3,
			 2012;
					(B)in the heading for subsection (b)(2), by
			 striking november 30,
			 2010 and inserting january 3, 2012;
			 and
					(C)in subsection (b)(3), by striking
			 April 30, 2011 and inserting June 9, 2012.
					(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking December 1,
			 2010 each place it appears and inserting January 4,
			 2012; and
					(B)in subsection (c), by striking
			 May 1, 2011 and inserting June 11, 2012.
					(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking April 30, 2011 and inserting June 10,
			 2012.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph (E), by striking
			 and at the end; and
				(2)by inserting after
			 subparagraph (F) the following:
					
						(G)the amendments
				made by sections 501(a)(1) and 503 of the Emergency Unemployment Compensation Expansion
				Act;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Unemployment Compensation Extension Act of
			 2010 (Public Law 111–205).
			3.Temporary
			 modification of indicators under the extended benefit program
			(a)IndicatorSection
			 203(d) of the Federal-State Extended Unemployment Compensation Act of 1970 (26
			 U.S.C. 3304 note) is amended, in the flush matter following paragraph (2), by
			 inserting after the first sentence the following sentence: Effective
			 with respect to compensation for weeks of unemployment beginning after the date
			 of enactment of the Emergency Unemployment
			 Compensation Expansion Act (or, if later, the date established
			 pursuant to State law), and ending on or before December 31, 2011, the State
			 may by law provide that the determination of whether there has been a state
			 on or off indicator beginning or ending any
			 extended benefit period shall be made under this subsection as if the word
			 two were three in subparagraph
			 (1)(A)..
			(b)Alternative
			 triggerSection 203(f) of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Effective with respect to
				compensation for weeks of unemployment beginning after the date of enactment of
				the Emergency Unemployment Compensation
				Expansion Act (or, if later, the date established pursuant to
				State law), and ending on or before December 31, 2011, the State may by law
				provide that the determination of whether there has been a state
				on or off indicator beginning or ending any
				extended benefit period shall be made under this subsection as if the word
				either were any, the word both
				were all, and the figure 2 were 3
				in clause
				(1)(A)(ii).
						.
				4.Additional
			 first-tier emergency unemployment compensation
			(a)In
			 generalSection 4002(b)(1) of
			 the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—
				(1)in subparagraph
			 (A), by striking 80 and inserting 131; and
				(2)in subparagraph
			 (B), by striking 20 and inserting 34.
				(b)Coordination
			 ruleSection 4002(f) of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding the
			 following:
				
					(3)Rule relating to
				additional weeks of first-tier emergency unemployment
				compensationIf a State determines that implementation of the
				increased entitlement to first-tier emergency unemployment compensation by
				reason of the amendments made by section 503(a) of the
				Emergency Unemployment Compensation Expansion
				Act would unduly delay the prompt payment of emergency
				unemployment compensation under this title, such State may elect to pay
				second-tier emergency unemployment compensation prior to the payment of such
				increased first-tier emergency unemployment compensation until such time as
				such State determines that such increased first-tier emergency unemployment
				compensation may be paid without such undue delay. If a State makes the
				election under the preceding sentence, then, for purposes of determining
				whether an account may be augmented for third-tier emergency unemployment
				compensation under subsection (d), such State shall treat the date of
				exhaustion of such increased first-tier emergency unemployment compensation as
				the date of exhaustion of second-tier emergency unemployment compensation, if
				such date is later than the date of exhaustion of the second-tier emergency
				unemployment
				compensation.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Unemployment Compensation Extension Act of
			 2010 (Public Law 111–205), except that no additional first-tier emergency
			 unemployment compensation shall be payable by virtue of the amendments made by
			 subsection (a) (beyond the maximum amount that would have been payable absent
			 those amendments) with respect to any week of unemployment commencing before
			 the date of the enactment of this Act.
			5.Technical
			 correction relating to repeal of continued dumping and subsidy offset
			(a)In
			 generalSection 822(2)(A) of
			 the Claims Resolution Act of 2010 is amended by striking or and
			 inserting and.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the provisions of the Claims Resolution Act of 2010.
			6.Additional extended
			 unemployment benefits under the Railroad Unemployment Insurance Act
			(a)ExtensionSection
			 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act, as added by section
			 2006 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5)
			 and as amended by section 9 of the Worker, Homeownership, and Business
			 Assistance Act of 2009 (Public Law 111–92), is amended—
				(1)by striking
			 June 30, 2010 and inserting June 30, 2011;
			 and
				(2)by striking
			 December 31, 2010 and inserting December 31,
			 2011.
				(b)Clarification on
			 authority To use fundsFunds appropriated under either the first
			 or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad
			 Unemployment Insurance Act shall be available to cover the cost of additional
			 extended unemployment benefits provided under such section 2(c)(2)(D) by reason
			 of the amendments made by subsection (a) as well as to cover the cost of such
			 benefits provided under such section 2(c)(2)(D), as in effect on the day before
			 the date of the enactment of this Act.
			
